Name: Commission Regulation (EEC) No 2752/89 of 12 September 1989 laying down detailed rules for the payment of a premium to manufcturers of potato starch including provisions on the minimum price to be paid to potato producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9. 89 Official Journal of the European Communities No L 266/ 13 COMMISSION REGULATION (EEC) No 2752/89 of 12 September 1989 laying down detailed rules for the payment of a premium to manufcturers of potato starch including provisions on the minimum price to be paid to potato producers call for facilities which only the starch manufacturers can provide ; whereas the checks in question should be carried out at the starch works or at the delivery points operated by the latter, under the authority of an inspector approved by the Member State ; Whereas satisfactory operation of the arrangements introduced requires general surveillance by the national authorities of the whole of the operations conferring entitlement to the premium and sufficiently dissuasive penalization of fraud and serious negligence ; Whereas, following the repeal of Regulation (EEC) No 2742/75 of the Council of 29 October 1975 on production refunds in the cereals and rice sectors (^ as last amended by Regulation (EEC) No 1009/86 (6), Regulation (EEC) No 1058/68 of the Commission of 24 July 1968 laying down detailed rules for the application of Regulation No 371 /67/EEC in respect of the production refund on potato starch (^ and Commission Regulation (EEC) No 1603/79 of 26 July 1979 laying down rules for the payment of a premium to producers of potato starch and repealing Regulation (EEC) No 1809/78 (8), as last amended by Regulation (EEC) No 3817/85 (9), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 11a (3) thereof, Having regard to Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch (3), as amended by Regulation (EEC) No 1223/89 (4), and in particular Article 3 thereof, Whereas in accordance with Regulation (EEC) No 1008/86 it is necessary to lay down the conditions and rules governing the payment of the premium to potato starch manufacturers ; Whereas rules should be laid down on how starch manufacturers are to provide proof of the quantities of potatoes supplied to them, specifying their starch content, and payment of the minimum price payable to the potato grower ; Whereas the net weight of the potatoes is determined in the Member States by three different methods which experience has shown to give equally satisfactory results ; whereas all three methods may be approved and applied ; Whereas potatoes wich cannot be used for the manufacture of starch should not qualify for the premium ; whereas, to take account of those potatoes which are too small to give a normal yield on processing, a certain reduction should be made in the net weight used for calculating the minimum price payable by the starch manufacturer for the quantity of potatoes needed to manufacture one tonne of starch ; Whereas the main data relating to deliveries should be entered by the starch manufacturers on a receipt form and summarized on a payment slip made out by the starch manufacturer with a view to providing the information necessary for payment of the premium and for verifying entitlement thereto ; Whereas the checks which must be carried out on the potatoes, in particular to determine their starch content, HAS ADOPTED THIS REGULATION : Article 1 Starch manufacturers shall take delivery of potatoes either at the starch works themselves or at their delivery points. The operations described in Articles 2 and 4 shall be carried out at the time of delivery and under the authority of an inspector approved by the Member State. Article 2 1 . The gross weight of the potatoes shall be determined for each load at the time of delivery, where application of one of the methods described in Annex I so requires, by comparative weighings of the means of transport used, loaded and empty. o OJ No L 281 , 1 . 11 . 1975, p. 57 . (6) OJ No L 94, 9 . 4 . 1986, p. 6. 0 OJ No L 179, 25. 7. 1968, p. 32. (8) OJ No L 189, 27. 7. 1979, p. 58 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 27. 6 . 1989, p. 1 . 0 OJ No L 94, 9 . 4. 1986, p. 5. (4) OJ No L 128, 11 . 5. 1989, p. 13 . 0 OJ No L 368, 31 . 12. 1985, p. 16. No L 266/ 14 Official Journal of the European Communities 13 . 9 . 89 2. The net weight of the potatoes shall be determined by one of the methods described in Annex I. Article 3 1 . The premium shall be granted to potato starch manufacturers in respect of potatoes of sound and fair marketable quality, on the basis of the quantity of potatoes used and their starch content, at the rates laid down in Annex II . In cases where the starch content of the potatoes is calculated by Reimann's or Perow's scale and corresponds to a figure appearing on two or three lines in the second column of the Annex, the rates applicable shall be those for the second or the third line. 2. Where the batches delivered contain 25 % or more of potatoes that can pass through a screen with a square mesh of 28 mm (hereinafter referred to as 'tailings'), the net weight used for determining the minimum price to be paid by the starch manufacturer shall be reduced as follows : Percentage of tailings Percentage reduction 26  30 10 31 40 15 41 50 20  weight of the means of transport after unloading and removal of residual earth,  gross weight of the delivery,  reduction for extraneous matter and weight of water absorbed during washing, expressed as a percentage and applied to the gross weight of the delivery,  reduction for extraneous matter, expressed in weight and applied to the gross weight of the delivery,  percentage of tailings,  total net weight of the delivery (gross weight less the reduction, including the correction for tailings),  starch content, expressed as a percentage or underwater weight,  unit price to be paid. 2. The receipt form shall be made out under the joint responsibility of the starch manufacturer, the approved inspector and the supplier. Article 6 The starch manufacturer shall , for each supplier (grower), draw up a summary payment slip containing the following particulars :  business name of the starch works,  name and address of the grower,  production contract number, if applicable,  date and number of the receipt forms,  net weight of each delivery after any reductions as mentioned in Article 5,  unit price per delivery, ..  total amount due to the grower, '   sums paid to the grower and date of payment,  signature and stamp of the starch manufacturer. Article 7 The premium provided for in Article 2 ( 1 ) of Regulation (EEC) No 1008/86 shall be paid to manufacturers of potato starch in the Community provided that they furnish proof : (a) that the potato starch for which the premium is claimed has been manufactured within the Community during the marketing year concerned starting on 1 July and ending on 30 June of the following year ; (b) that an amount not less than that referred to in Article 1 ( 1 ) of Regulation (EEC) No 1008/86 has been paid to the potato grower at the delivered-to-factory stage for the quantity of potatoes needed to manufacture each tonne of potato starch for which the premium is claimed. Proof of the payment referred to in (b) shall be furnished by submission of the summary payment slip provided for in Article 6, accompanied either by certification of payment by the grower or by a voucher issued by the financial undertaking that made the payment on the order of the starch manufacturer and certifying that such payment has been made . If the batches contain more than 50 % of tailings, they shall be traded by mutual agreement and &gt; no premium shall be paid thereon. The percentage of tailings shall be determined at the same time as the net weight. Article 4 The starch content of potatoes shall be determined on the basis af an underwater weight valid for 5 050 grams of potatoes supplied. The water used must be clean and without additives, and its temperature must be between 9 and 18 ° C. Article 5 1 . When a delivery takes place the starch manufacturer shall make out a receipt form including such of the following particulars as arise from operations effected in accordance with the preceding Articles, and shall retain it so that it may, if necessary, be submitted to the agency responsible for the supervision of premiums, at the same time supplying a duplicate to the grower and to his agent if one is employed :  date of delivery,  delivery number,  name and address of the grower,  weight of the means of transport on arrival at the starch works or delivery point, 13 . 9 . 89 Official Journal of the European Communities No L 266/ 15 the manufacturer, he shall, unless force majeure applies, lose entitlement to premiums for the whole of the marketing year in question . Article 10 Regulations (EEC) No 1058/68 and (EEC) No 1603/79 are hereby repealed. Article 8 The premium shall be paid by the Member State on whose territory the potato starch was manufactured, within four months of the date on which the proof referred to in Article 7 has been furnished. Article 9 1 . Without prejudice to Article 1 , Member States shall introduce inspection arrangements for on-the-spot verifi ­ cation of the operations conferring entitlement to the premium. In order to carry out such checks, inspectors shall have access to the stock records and accounts of starch manufacturers and to manufacturing and storage premises . During each processing period inspection shall cover the entire processing of at least 10 % of the potatoes supplied to the manufacturer. 2. Should the competent body establish that the obligations specified in Article 7 have not been met by Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 266/ 16 Official Journal of the European Communities 13 . 9 . 89 ANNEX I Method A The net weight of the potatoes is determined by taking samples. Samples are taken from several parts of the means of transport used and at three different levels, namely the upper, middle and lower , levels. The residual earth is discharged before the means of transport is weighed empty. Samples taken for weight checking should weigh not less than 20 kilograms. The tubers are washed, cleaned of any extraneous matter and re-weighed. The recorded weight is reduced by 2 % to allow for the quantity of water absorbed during washing. The result constitutes the total reduction to be applied to 1 000 kilograms of potatoes. Method B The potatoes constituting a batch from a single grower are collected in silos . The potatoes are washed, the extraneous matter is removed and the total actual weight of the potatoes in the silos is determined, allowing 2 % for absorbed water. Method C 1 . This method of determining the actual weight of the potatoes shall apply where batches of potatoes from different growers are collected in the same silo, provided that the growers have first agreed to the use of this method. Before the total actual weight of the batches is determined, the net weight of each batch must be deter ­ mined by means of Method A. 2. The potatoes collected in the silo are then washed, the extraneous matter is removed and their total actual weight is determined, allowing 2 % for absorbed water. 3 . If the total weight of the batches of washed potatoes is different from the sum of the weights obtained by means of Method A, the following correction is applied : the total weight mentioned at point 2 above is multiplied by the net weight obtained by means of Method A for each batch in turn. Each result is divided by the total net weight of the batches as determined by means of Method A. No L 266/1713. 9 . 89 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Peso hÃ ºmedo 5 050 g de patatas (en gramos) Contenido en fÃ ©cula de la patata (en porcentaje) Cantidad necesaria de patatas para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Prima que deberÃ ¡ percibir el fabricante de fÃ ©cula por 1 000 kg de patatas (en ecus) VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) PrÃ ¦mie at betale kartoffelstivelsesfabrikanten pr. 1 000 kg kartofler (ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in kg) Dem StÃ ¤rkehersteller fÃ ¼r 1 000 kg Kartoffeln zu zahlende PrÃ ¤mie (in Ecu) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 Ã ³Ã  Ã ³Ã µÃ Ã ¼Ã ®Ã »Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã ¿Ã Ã ³Ã µÃ Ã ¼Ã ®Ã »Ã ¿Ã (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã µÃ Ã ¼Ã ®Ã »Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 Ã Ã ³Ã  Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã Ã ¹Ã ¼Ã ¿Ã ´Ã Ã Ã ·Ã Ã · ÃÃ Ã Ã  ÃÃ »Ã ·Ã Ã Ã ¼Ã ® Ã Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 Ã Ã ³Ã  Ã ³Ã µÃ Ã ¼Ã ®Ã »Ã Ã ½ (Ã Ã µ Ecu) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Premium to be paid to the starch producer per 1 000 kg of potatoes (in ecus) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prime Ã percevoir par le fÃ ©culier pour 1 000 kg de pommes de terre (en Ã ©cus) Peso sott'acqua di 5 050 g di patate (in grammi) Tenore di fecola delle patate (in %) QuantitÃ di patate necessaria per la fabbricazione di 1 000 kg di fecola (in kg) Premio da versare al fabbricante di fecola per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen (in gram) Zetmeelgehalte van de aardappelen (in percent) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Te ontvangen premie door de zetmeelproducent per 1 000 kg aardappelen (in ecu) Peso debaixo de Ã ¡gua de 5 050 g de batatas (em gramas) Teor de fÃ ©cula da batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PrÃ ©mio a pagar ao produtor de fÃ ©cula por 1 000 kg de batatas (em ecus) 1 2 3 4 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 370 371 372 373 374 375 376 377  378 379 380 13.0 13.1 13.1 13.2 13.2 13.3 13.3 13.4 13.4 13.5 13.5 13.6 13.6 13.7 13.7 13.8 13.8 13.9 13,9 14,0 14.0 14.1 14.1 14.2 14.2 14.3 14.3 14.4 14,4 6 533 6 509 6 486 6 463 6 439 6 416 6 393 6 369 6 346 6 322 6 299 6 276 6 252 6 229 6 206 6 182 6 159 6 136 6 112 6 089 6 065 6 047 6 028 6 005 5 981 5 963 5 944 5 921 5 897 2,86 2.87 2.88 2.89 2.90 2.91 2.93 2.94 2.95 2.96 2.97 2.98 2.99 3.00 3.01 3.02 3.04 3.05 3.06 3.07 3.08 3.09 3.10 3.11 3.13 3.14 3.15 3.16 3.17 No L 266/ 18 Official Journal of the European Communities 13 . 9 . 89 1 2 3 4 381 14,5 5 879 3,18 382 14,5 5 860 3,19 383 14,6 5 841 3,20 384 14,6 5 822 3,21 385 14,7 5 799 3,22 386 14,7 5 776 3,24 387 14,8 5 757 3,25 388 14,8 5738 3,26 389 14,9 5 720 3,27 390 14,9 5 701 3,28 391 15,0 5 682 3,29 392 15,0 5 664 3,30 393 15,1 5 626 3,32 394 15,2 5 607 3,34 395 15,2 5 589 3,35 396 15,3 5 570 3,36 397 15,3 5 551 3,37 398 15,4 5 542 3,37 399 15,4 5 533 3,38 400 15,4 5 523 3,39 401 15,5 5 486 3,41 402 15,6 5 467 1 3,42 403 15,6 5 449 3,43 404 15,7 5 430 3,44 405 15,7 - 5411 3,46 406 15,8 5 393 3,47 407 15,8 5 374 " 3,48 408 15,9 5 364 3,49 409 15,9 5 355 3,49 410 15,9 5 346 3,50 411 16,0 5 327 3,51 412 16,0 5 308 3,52 413 16,1 5 280 3,54 414 16,2 5 266 3,55 415 16,2 5 252 3,56 416 16,3 5 234 3,57 417 16,3 5215 3,59 418 16,4 5 206 3,59 419 16,4 5 196 3,60 420 16,4 5 187 3,61 421 16,5 5 150 3,63 422 16,6 5 136 3,64 423 16,6 5 121 3,65 424 16,7 5 107 3,66 425 16,7 5 093 3,67 426 16,8 5 075 3,68 427 16,8 5 056 3,70 428 16,9 5 042 3,71 429 16,9 5 028 3,72 430 17,0 5000 3,74 431 17,1 4 986 3,75 432 17,1 4 972 3,76 433 17,2 4 963 3,77 434 17,2 4 953 3,78 435 17,2 4 944 3,78 436 17,3 4 930 3,79 437 17,3 4916 3,80 438 17,4 4 902 3,81 439 17,4 4 888 3,83 440 17,5 4874 3,84 441 17,5 4860 3,85 442 17,6 4 846 3,86 443 ! 17,6 : 4 832 3,87 . 444 17,7 4818 3,88 445 17,7 4 804 3,89 446 17,8 4 790 3,90 447 17,8 4 776 3,92 448 17,9 4 762 3,93 449 17,9 4 748 3,94 13 . 9 . 89 Official Journal of the European Communities No L 266/ 19 1 2 3 4 450 18,0 4 720 3,96 451 18,1 4 706 3,97 452 18,1 4 692 3,99 453 18,2 4 685 3,99 454 18,2 4 679 4,00 455 18,2 4 673 4,00 456 18,3 4 645 4,03 457 18,4 4 631 4,04 458 18,4 4617 4,05 459 18,5 4 607 4,06 460 18,5 4 598 4,07 461 18,6 4 584 4,08 462 18,6 4 570 4,09 463 18,7 4561 4,10 464 18,7 4 551 4,11 465 18,7 4 542 4,12 466 18,8 4 523 4,13 467 18,9 4 509 4,15 468 18,9 4 495 4,16 469 19,0 4 481 4,17 470 19,0 4 467 4,19 471 19,1 4458 4,19 472 19,1 4 449 4,20 473 19,2 4 437 4,21 474 19,2 4 425 4,23 475 19,3 4414 4,24 476 19,3 4 402 4,25 477 19,4 4 390 4,26 478 19,4 4 379 4,27 479 19,5 4 367 4,28 480 19,5 4 355 4,29 481 19,6 4 343 4,31 481,6 19,6 4337 4,31 482 19,7 4335 4,31 483 19,7 4 332 4,32 483,2 19,7 4 332 4,32 484 19,8 4 325 4,32 484,8 19,8 4318 4,33 485 19,9 4317 4,33 486 19,9 4 311 4,34 486,4 19,9 4 309 4,34 487 20,0 4 305 4,34 488 20,0 4299 4,35 489 20,1 4 294 4,35 490 20,1 4 290 4,36 491 20,2 4 287 4,36 492 . 20,2 4 285 4,36 493 20,3 4 283 4,37 494 20,3 4 280 4,37 495 20,4 4 278 4,37 496 20,4 4 276 4,37 497 20,5 4 273 4,38 498 20,5 4 271 4,38 499 20,6 4 266 4,38 500 20,6 : 4 262 4,39 501 20,7 4 259 4,39 502 20,7 4 257 4,39 503 20,8 4 255 4,39 504 20,8 4 252 4,40 505 20,9 4 248 4,40 506 20,9 4 243 4,41 507 21,0 4 238 4,41 508 21,0 4 234 4,42 509 21,1 4 229 4,42 510 21,1 4 224 4,43 511 21,2 4 219 4,43 511,8 21,2 4 215 4,44 512 21,3 4 214 4,44 513 21,3 4 209 4,44 13 . 9 . 89No L 266/20 Official Journal of the European Communities 1 2 3 4 513,7 21,3 4 206 4,45 514 21,4 4 204 4,45 515 21,4 4 199 4,45 515,6 21,4 4 196 4,46 516 21,5 4 194 4,46 517 21,5 4 189 4,46 517,5 21,5 4 187 4,47 518 21,6 4 184 4,47 519 21,6 4 180 4,47 519,4 21,6 4 178 4,48 520 21,7 4 175 4,48 521 21,7 4 170 4,48 521,3 21,7 4 168 4,49 522 21,8 4 165 4,49 523 21,8 4 160 4,50 523,2 21,8 4 159 4,50 524 21,9 4 155 4,50 525 21,9 4 150 4,51 526 22,0 4 145 4,51 527 22,0 4 140 4,52 528 22,1 4 135 4,52 528,8 22,1 4 131 4,53 : 529 22,2 4 130 4,53 530 22,2 4 125 4,53 530,6 22,2 4 122 4,54 531 22,3 4 119 4,54 532 22,3 4 114 4,55 532,4 22,3 4 112 4,55 533 22,4 4 111 4,55 534 22,4 4 108 4,55 535 22,5 4 103 4,56 536 22,5 4 098 4,56 537 22,6 4 093 4,57 537,8 22,6 4 089 4,57 538 22,7 4 088 4,57 539 22,7 4 083 4,58 539,6 22,7 4 080 4,58 540 22,8 4 078 4,59 541 22,8 4 076 4,59 541,4 22,8 4 075 4,59 542 22,9 4 072 4,59 543 22,9 4 066 4,60 544 23,0 4 061 4,60 545 23,0 4056 4,61